         Case 1:18-cv-02218-CKK Document 17 Filed 06/17/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 JUDICIAL WATCH, INC.,                               )
                                                     )
                        Plaintiff,                   )
                                                     )
                        v.                           ) Civil Action No. 18-2218 (CKK)
                                                     )
 U.S. DEPARTMENT OF JUSTICE,                         )
                                                     )
                        Defendant.                   )
                                                     )

                                     JOINT STATUS REPORT

       Defendant U.S. Department of Justice jointly with Plaintiff Judicial Watch, Inc.

(“Plaintiff”), by and through undersigned counsel, hereby respectfully file this joint status report

pursuant to the Court’s February 15, 2019 Minute Order.

       The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) is still processing the

approximately 1,900 pages of records responsive to the Freedom of Information Act (“FOIA”)

request that is the subject of this action. As previously reported, the responsive records fall into

two groups, with approximately 50% of the records requiring only ATF review before release (the

“ATF-Review Documents”) and the other approximately 50% requiring consultation with other

Department of Justice components (the “Consultation Documents”).

       ATF made its first release of 392 pages of ATF-Review Documents to Plaintiff on March

15, 2019, and its second release of an additional 397 pages of ATF-Review documents on April

18, 2019. In the last Joint Status Report filed on April 30, 2019 (ECF No. 16), ATF reported that

it anticipated completing the production and release of the non-exempt ATF-Review Documents
          Case 1:18-cv-02218-CKK Document 17 Filed 06/17/19 Page 2 of 2



by June 15, 2019. However, over the past several weeks, ATF’s Disclosure Division has been

experiencing issues with the Adobe Acrobat redaction software it uses to process documents

(including issues when attempting to make redactions and problems ensuring documents have been

fully and correctly redacted). ATF IT personnel are working diligently to resolve the issue.

However, because of these issues, ATF’s Disclosure Division has not yet been able to complete

the redaction process of the remaining ATF-Review Documents. In light of the foregoing, ATF

now anticipates that it can make its final release of ATF-Review Documents by July 15, 2019.

       In addition, ATF still anticipates making initial releases of the Consultation Documents to

plaintiff on July 15, 2019, and August 15, 2019, and completing the release of all non-exempt

records from the Consultation Documents no later than September 15, 2019.

       Consistent with the Court’s Minute Orders of February 15, 2019 and May 1, 2019, the

parties will file a further Joint Status Report on or before July 17, 2019, to advise the Court of the

parties’ continued progress.

Dated: June 17, 2019                           Respectfully submitted,

 /s/ Chris Fedeli                              JESSIE K. LIU, D.C. Bar No. 472845
 Chris Fedeli                                  United States Attorney
 DC Bar No. 472919
 JUDICIAL WATCH, INC.                          DANIEL F. VAN HORN, D.C. Bar No. 924092
 425 Third Street SW, Suite 800                Chief, Civil Division
 Washington, D.C. 20024
 (202) 646-5172                                /s/ Melanie D. Hendry
 CFedeli@judicialwatch.org                     Melanie D. Hendry
                                               Assistant United States Attorney
 Counsel for Plaintiff                         555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2510
                                               melanie.hendry2@usdoj.gov

                                               Counsel for Defendant




                                                  2
